Citation Nr: 1421506	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus type II (diabetes), and to include as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to October 1969.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  The Veteran testified at a May 2012 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral lower extremities peripheral neuropathy is proximately due to or the result of the service-connected diabetes.


CONCLUSION OF LAW

Entitlement to service connection for the Veteran's bilateral lower extremities peripheral neuropathy is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. § 3.159 (2013).  Because the Veteran's claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted, as discussed below, any error as to the duty to notify and assist is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Analysis

The Veteran contends that he has peripheral neuropathy of the bilateral lower extremities that is due to his service-connected diabetes.  The Veteran reports that Dr. R. is his private physician who treated him once for peripheral neuropathy.  See May 2012 Board hearing transcript at p. 3.  Dr. R. also prescribes refills for the Veteran's medication for peripheral neuropathy.  Id. at 4.  The Veteran reported that the initial diagnosis of peripheral neuropathy was made by a private practitioner in Dr. R.'s office.  Regarding the January 2011 VA examiner's assessment of the Veteran's drinking,  Veteran contends that the examiner gave a somewhat distorted history of his drinking.  Id. at 2.  The Veteran denied ever getting treatment or a diagnosis as an alcoholic or ever losing his job because of alcoholism.  Id. at 4.  The Veteran denied ever having a problem with alcohol and admitted that in 1986 he had a DUI.  Id. at 5. Regarding drinking 24 beers in a weekend, the Veteran noted that he had long weekends beginning at 1:00 in the morning on Thursday and he would drink this amount with a group of people on Fridays and Saturdays over the course of the weekend.  Id. at 6.  The Veteran noted his cirrhosis of the liver due to hepatitis C and states that he has not had a drop of alcohol in four years.  Id. at 7. 

A July 2010 private treatment record from St. Luke's Hospital shows that the Veteran has had dysesthesias and numbness in the bilateral lower limbs over the past year or two, and he was diagnosed with diabetes in 2010.  The Veteran denied heavy alcohol usage.  The impression was that the Veteran did not meet the criteria for diabetic peripheral polyneuropathy, and the physical examination evidence suggests small fiber neuropathy.  However, to definitely diagnose small fiber neuropathy, skin biopsy would be required.  

On VA examination in January 2011, the Veteran reported that he has not had any alcohol to drink in the past year.  He gave a history of drinking alcohol, usually two to three beers per day during the week prior to this one year and as much as a total of 24 beers on the weekend.  The Veteran reported constant paresthesias and anesthesia in the bilateral feet that have been present for approximately the past two to three years, which is prior to his diagnosis of diabetes mellitus.  The Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  The examiner opined that it is less likely than not that the Veteran's peripheral neuropathy of the bilateral lower extremities is related to diabetes.  The examiner explained as follows:

It would not fit the time frame of the onset of his diabetes or progression.  The Veteran was only recently diagnosed with diabetes between 1 and 1-1/2 years ago.  The severity of his diabetes is mild as it is controlled still by diet and exercise and he has hemoglobin A1c levels and glucose levels, which are only mildly elevated.  It is more likely than not that the Veteran's neuropathy of the lower extremities bilaterally is related to the Veteran's history of excessive alcohol consumption prior to approximately 1 year ago.  EMG studies were completed in July 2010, at that time was normal.  However, his physical exam findings would still be consistent with small fiber polysensory neuropathy of the lower extremities bilaterally.  

In a May 2012 private treatment letter, Dr. R. states that he disagrees with the January 2011 VA examiner's assessment that the Veteran's peripheral neuropathy is related to chronic alcohol consumption.  Dr. R. opined that it is at least as likely as not that the Veteran's peripheral neuropathy is due to diabetes.  Dr. R. explained as follows:

The VA examiner determined that the time frame of onset of [the Veteran's] diabetes (at least as early as mid-2010 per our records) and the severity of the disease (controlled by diet currently) do not coincide with the onset of [the Veteran's] neuropathy symptoms (June 2010).  I disagree with this, as the onset of end organ damage related to type 2 diabetes does not always coincide with the length a patient has had the disease or the severity of disease.  [The Veteran] is a perfect example of this; he was diagnosed with microalbuminuria (typically associated with early states of diabetic kidney disease) on August 24, 2010, roughly the same time he was diagnosed as having peripheral neuropathy.  Diabetics with evidence of one form of end organ damage from diabetes are at high risk to have other forms of end organ damage, as well.  Therefore, the presence of [the Veteran's] microalbumninuria made it much more likely that he would have co-existing forms of end organ disease such as neuropathy.  

Regarding the Veteran's alcohol consumption, Dr. R. stated that per the Veteran's own report, he has currently not drank any alcohol whatsoever for the past four years.  Dr. R. noted that therefore, at the time of onset of his peripheral neuropathy, the Veteran would have been abstinent from alcohol for approximately two years. 

First, the evidence shows that the Veteran currently has peripheral neuropathy of the bilateral lower extremities.  The Board acknowledges that St. Luke's Hospital declined to diagnose the Veteran with diabetic peripheral neuropathy in July 2010.  However, a practitioner who is affiliated with St. Luke's Hospital subsequently diagnosed the Veteran with peripheral neuropathy.  See May 2012 private treatment letter (showing affiliation).  Further, the January 2011 VA examiner diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremities.  For these reasons, the Board finds that the Veteran currently has peripheral neuropathy of the bilateral lower extremities.

Second, the Board finds that the evidence is in equipoise as to whether the Veteran's peripheral neuropathy is secondary to the diabetes.  Specifically, the Board finds that the May 2012 private treatment letter from Dr. R. and the January 2011 VA examination are of equal probative value.  Dr. R.'s opinion supports a finding that the Veteran's peripheral neuropathy is proximately due to or the result of diabetes.  Dr. R.'s opinion is supported by a rationale and reflects Dr. R.'s medical expertise and training.  On the other hand, the January 2011 VA examiner's opinion does not support a finding that the Veteran's peripheral neuropathy is secondary to diabetes.  The VA examiner reviewed the claims file and based his opinion on an examination and the Veteran's history.  

Based on this evidence, the Board finds that there is an approximate balance of positive and negative evidence regarding the issue of whether the peripheral neuropathy is secondary to diabetes.  As such, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's peripheral neuropathy of the bilateral lower extremities is proximately due to or the result of diabetes.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for peripheral neuropathy is warranted on a secondary basis.  38 C.F.R. § 3.310.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


